Boe, Judge:
The court, in its review of the final affirmative countervailing duty determination and order by the International Trade Administration (ITA), United States Department of Commerce, in Certain Fasteners from India, 45 Fed. Reg. 48607 (Pub. July 21, 1980), having entered its Opinion and Order affirming in part the determination of the ITA,1 and
The court having remanded to the ITA the said proceedings for the purpose of providing a more explanatory basis on which packing credit loan subsidies and income tax deduction subsidies had been determined,2 and
The ITA in a supplemental statement filed under date of February 8, 1982, having provided a proper explanatory basis on which the packing credit loan subsidy has been redetermined by it and in a further supplemental statement filed under date of Febiuary 26, 1982, having provided a proper explanatory basis on which the income tax deduction subsidy has been redetermined by it; now therefore, it is hereby
Ordered and adjudged that the final determination of the International Trade Administration, United States Department of Commerce, as redetermined in part upon the remand orders of this court, that the Government of India provided subsidies to exporters of certain industrial fasteners in the total amount of 17.71% through the following programs:
(1) Cash Compensatory Support on Export, providing a lump-sum payment of 17.5% of the f.o.b. value of the exported merchandise;
*59(2) Preferential Export Financing, whereby the Government of India made available low interest packing credit loans to exporters by grants of 1.5% of the interest rate to the lending institutions amounting to a subsidy of 0.2% of the f.o.b. value of the exported merchandise;
(3) Tax Deductions providing special income tax deductions of 133% of certain expenses incurred in export market development, amounting to a subsidy of .01% of the f.o.b. value of the exported merchandise,
is supported by substantial evidence and, accordingly, is affirmed.

 2 CIT 181, Slip Op. 81-99.


 2 CIT 181, Slip Op. 81-99; 3 CIT 25, Slip Op. 82-7; 3 CIT 56, Slip Op. 82-13.